     Case 2:20-cv-00839-LMA-KWR Document 48 Filed 11/17/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


PAIGE LEE, ET AL.                                                     CIVIL ACTION

VERSUS                                                                      No. 20-839

LEARFIELD COMMUNICATIONS,                                                  SECTION I
LLC, ET AL.


                               ORDER & REASONS

      Before the Court is a motion1 filed by defendants Defron Fobb (“Fobb”) and

Anthony Lawrence Collection, LLC (“Collection”) (collectively, “defendants”) for

dismissal of the claims filed by plaintiffs Paige Lee, Business Moves Consulting, Inc.

(“Business Moves”), Brandmixer, Inc. (“Brandmixer”), and Curtis Bordenave

(“Bordenave” and collectively, “plaintiffs”), pursuant to Rules 12(b)(1) and 12(b)(7) of

the Federal Rules of Civil Procedure. Plaintiffs oppose2 the motion. For the following

reasons, the motion is granted pursuant to Rule 12(b)(7) of the Federal Rules of Civil

Procedure.

                                           I.

      The Court is familiar with the facts of the case, 3 which center on plaintiffs’

allegations that defendants are infringing on plaintiffs’ rights to the name and

registered trademark, “THEEILOVE[.]”4 Previously, the Court granted two motions




1 R. Doc. No. 45.
2 R. Doc. No. 47.
3 See R. Doc. No. 44, at 1–6 (Order and Reasons describing the facts of the case).
4 See R. Doc. No. 1.
     Case 2:20-cv-00839-LMA-KWR Document 48 Filed 11/17/20 Page 2 of 3




to dismiss, finding that “after reviewing each of the Rule 19(b) factors, in ‘equity and

good conscience,’ the case cannot proceed absent [Jackson State University (“JSU”)].

Therefore, the Court finds JSU to be a required party to this lawsuit. Because JSU[‘s]

joinder would divest this Court of subject matter jurisdiction, plaintiffs’ claims

against defendants must be dismissed pursuant to Rule 12(b)(7).”5

      In the instant motion to dismiss, defendants reference the Court’s reasoning

in that previous Order and incorporate the arguments advanced by the defendants

who filed the previously successful motions to dismiss. 6 In opposition to the instant

motion to dismiss, defendants similarly reference the prior motion practice, and they

“incorporate by reference” their previously unsuccessful filings.7

      Having already considered the substance of the motions that have been

incorporated by the parties, for the same reasons stated in the previous Order, the

Court finds the instant motion to dismiss must also be granted.

                                          II.

      Accordingly,



5 R. Doc. No. 44, at 18.
6 R. Doc. No. 45-1, at 1 (stating that “Defendants move to dismiss Plaintiffs’ claims
for the same reasons stated by the Court in its order dated September 25, 2020 (Rec.
Doc. 44) and asserted in the motion to dismiss (Rec. Doc. 14) filed by Defendant,
Collegiate Licensing Company, L.L.C. (“CLC”) (incorrectly identified in the
Complaint (Rec. Doc. 1) as Learfield Communications, LLC), pursuant to Federal
Rules of Civil Procedure 12 (b)(1) and 12(b)(7).”); id. at 2 (“Defron Fobb and Anthony
Lawrence Collection, LLC adopt the memorandum and supporting documents that
CLC filed in support of its Motion to Dismiss, as if copied herein in extenso.”).
7 R. Doc. No. 47 (stating, in full: “To oppose Defendants’ Motion to Dismiss [R. Doc.

45] and all associated filings, all plaintiffs incorporate by reference Plaintiffs’
Omnibus Memorandum in Opposition to Mo-tion(s) [sic] to Dismiss and all associated
filings [R. Doc. 31 - R. Doc. 31-4]”).

                                           2
     Case 2:20-cv-00839-LMA-KWR Document 48 Filed 11/17/20 Page 3 of 3




      IT IS ORDERED that, pursuant to Rule 12(b)(7) of the Federal Rules of Civil

Procedure, Fobb and Collection’s motion to dismiss is GRANTED and that the claims

against Fobb and Collection in the above-captioned case are DISMISSED

WITHOUT PREJUDICE.

      New Orleans, Louisiana, November 17, 2020.



                                     _______________________________________
                                             LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE




                                       3
